   ,,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                FILED
                                                                                                       ~
                                                                                                                FEB 2 1 2020
                                     UNITED STATES DISTRICT COUR                                          CLERK J.5. DISTH1CT COURT
                                                                                                       SOUiHER,~ tllt.Jt'CT OF CALIFOHNIA
                                         SOUTHERN DISTRICT OF CALIFORNIA                               SY                          DEPUTY

              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                V.                                   (For Offenses Committed On or After November l, 1987)

                  EMMANUEL NAVA-LOPEZ                                   Case Number:         19CR5012-DMS

                                                                     Michelle Angeles FD
                                                                     Defendant's Attorney
USM Number                      90172298
• -
THE DEFENDANT:
 IZl
   pleaded guilty to count(s)          I of the Information

 D  was found guilty on count(s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                      Nature of Offense                                                                 Number(s)
18 USC 1544                          MISUSE OF PASSPORT                                                                    1




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                                     is         dismissed on the motion of the United States.

        Assessment: $100.00 ordered waived.


 D JVTA Assessment*:$
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~      No fine                •     Forfeiture pursuant to order filed                                           , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                      HON. Dan          . abraw
                                                                      UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                EMMANUEL NAVA-LOPEZ                                                      Judgment - Page 2 of2
CASE NUMBER:              19CR5012-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED (102 Days).




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •    ·as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN.
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR5012-DMS
